Title: To Benjamin Franklin from Doerner, 18 December 1777
From: Doerner, John James
To: Franklin, Benjamin


Paris Decbre. 18th. 1777.
Doerner Jur. presents his most respectfull Compliments to Doctor Francklin, and in complyance of his kind promise to supply him with Letters of introduction to the honourable Congress of the united States of North-America, to Gentlemen of consequence at Charles-town, and to others in the provinces of Maryland and Virginia; takes the liberty to send for the same;  Sincerely wishing to met with opportunities in that prospering Continent to convince the Doctor how happy Mr. Doerner would think himself, if either himself or his Partnership Doerner Junior Märck Nephew & Co. can be of any service either to the Doctor or to his Friends; repeating that their design is (the Disposer of all Events permitting it) to fix themselves at Charles-Town as general Merchants.
Doerner need not insinuate to the Doctor how proper it is to keep their design within his own Breast, and trusts will have been obliging enough to recommand the Same care to the Gentlemen who were present at Doerners visit to the Doctor.
Doerner & Märck set off this Morning for Bordeaux, to embark themselves there in a vessel ready to carry Them to North America.
 
Addressed: A: Monsieur / Monsieur Le Docteur franckling / Passy
Notation: Doerner
